In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 13‐1742 
CORINA BASS, 
                                                   Plaintiff‐Appellant, 

                                   v. 

JOLIET PUBLIC SCHOOL DISTRICT NO. 86, 
                                                  Defendant‐Appellee. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
              No. 11 C 8136 — John W. Darrah, Judge. 
                      ____________________ 

    ARGUED NOVEMBER 6, 2013 — DECIDED MARCH 26, 2014 
                ____________________ 

   Before WOOD, Chief Judge, and FLAUM and TINDER, Circuit 
Judges. 
    WOOD, Chief Judge. For 10 years, Corina Bass worked as a 
custodian for Joliet Public School District No. 86. She lost her 
job in 2011. Believing that she was the victim of sex discrimi‐
nation,  she  brought  this  action  under  Title  VII  of  the  Civil 
Rights Act of 1964, 42 U.S.C. § 2000e et seq. The district court 
granted summary judgment in the District’s favor, and Bass 
now  appeals.  We  have  taken  a  fresh  look  at  the  record  (so‐
2                                                        No. 13‐1742 

called de novo review), but we conclude that the district court 
was correct: there are no genuine issues of material fact, and 
the  District  is  entitled  to  judgment  as  a  matter  of  law.  We 
therefore affirm. 
                                     I 
    Bass  worked  for  the  District  as  a  custodian  from  May 
2001 until February 2, 2011. In April 2002, she was assigned 
to work the 2:00–10:30 pm shift at Cunningham Elementary 
School. At the time Cunningham was a single‐floor building 
but  in  2003  a  second  story  was  added  on.  The  additional 
space was more than one employee could handle, and so the 
District  assigned  Lewis  Pickens,  a  male,  to  Cunningham  to 
work  the  same  shift  as  Bass;  Pickens  was  responsible  for 
cleaning the new second floor. The second floor included 19 
classrooms and the library, while the first floor had 11 class‐
rooms  and  the  gym.  The  principal  of  Cunningham,  Maria 
Arroyo,  was  Bass’s  direct  supervisor  from  November  2008 
until she was fired. 
     During the 2008–09 school year, the District hired an out‐
side vendor, Pike Systems, to conduct a time‐study of custo‐
dial  duties  at  11  of  its  schools.  The  study  was  supposed  to 
shed light on how long different custodial tasks should take 
and to recommend measures that would improve efficiency. 
At  Cunningham,  Pike’s work  revealed  that  the  tasks  associ‐
ated with the second floor took more time to complete than 
one  shift  permitted,  while  those  for  the  first  floor  could  be 
finished in less time than one shift. As a result, Pike recom‐
mended that the restrooms on the second floor be reassigned 
to  the  custodian  responsible  for  the  first  floor.  While  Bass 
was on leave, the District had the substitute first‐floor custo‐
dian try out the new arrangement (that is, clean both the en‐
No. 13‐1742                                                           3 

tire first floor and the second floor restrooms). She was able 
to  do  so  during  her  shift. As  a  result,  the  District  approved 
the  reassignment  of  the  second‐floor  restrooms  to  the  first 
floor  custodian,  Bass.  The  Pike  study  also  resulted  in  reas‐
signments  at  other  schools,  with  seven  male  custodians  as‐
signed  additional  duties.  Neither  Bass  nor  the  District  tells 
us how many women other than Bass were given additional 
work.  
   On  December  10,  2008,  a  meeting  was  held  at  Cunning‐
ham  to  discuss  the  new  system  with  Bass,  Pickens,  and  the 
Cunningham building engineer, Charles Hicks. At the meet‐
ing, Bass complained that the new arrangement was not fair 
and resulted in too much work for her.  
    Around  the  same  time,  Bass  began  having  performance 
issues,  which  led  to  two  suspensions  without  pay.  Bass  did 
not contest these suspensions at the time; she admitted that 
she  had  failed  to  complete  all  of  her  cleaning  duties.  After 
she  completed  her  suspensions  her  performance  improved 
significantly, and she was rated “exceeds  standards”  by Ar‐
royo at the end of the 2009–10 school year. Bass explains this 
improvement as the result of efforts beyond the call of duty: 
she  says  that  she  stopped  taking  routine  breaks  in  order  to 
complete all her work. The reason why her performance im‐
proved,  however,  is  immaterial,  because  performance  was 
not the basis for her termination—attendance was.  
    Under  the  collective  bargaining  agreement  (CBA)  to 
which Bass was subject, she was permitted a one‐time disa‐
bility leave for up to twelve months, in addition to all other 
accrued  sick  leave  (which  had  to  be  exhausted  first).  The 
CBA provides that employees who are absent after exhaust‐
ing all leave are subject to disciplinary action, up to and in‐
4                                                          No. 13‐1742 

cluding  termination.  Prior  to  2010,  Bass  had  taken  two  ex‐
tended  leaves  of  absence,  including  two  disability  leaves  of 
nearly a year, one from March 14, 2005, to January 27, 2006, 
and  another  from  September  3,  2007,  to  July  9,  2008.  These 
absences alone exceeded the amount of leave to which Bass 
was entitled under the CBA.  
    Unfortunately, Bass injured her back on August 12, 2010, 
and  again  took  family  medical  leave.  The  District  told  Bass 
that  since  she  already  had  used  two  long‐term  disability 
leaves  and  all  her  other  accrued  leave,  she  would  have  no 
more available leave as of November 3, 2010, and she would 
be  fired  if  she  failed  to  return  to  work.  Bass  got  a  doctor’s 
note indicating that she could return  to  work on light  duty, 
but  the  District  had  a  longstanding  policy  of  not  having 
light‐duty  assignments  for  custodians.  Bass  did  return  to 
work  on  November  4,  2010,  apparently  without  restriction. 
Twelve days later, she injured her back again and was out for 
2.5  days. At  that  time,  she  had  only  one  sick  day  available, 
and  so  this  new  absence  resulted  in  1.5  days  of  unexcused 
and  unpaid  time  off;  based  on  that  incident,  the  District  is‐
sued  a  written  reprimand  to  her.  She  returned  to  work  on 
November  19,  2010.  On  January  3,  2011,  Bass  again  did  not 
report to work. She provided a doctor’s note dated January 4 
stating that she could not work because of severe back pain; 
the  note  estimated  that  she  would  need  to  be  absent  for  at 
least  a  week.  The  next  day,  Bass  was  told  that  her  available 
leave  would  be  exhausted  on  January  5,  2011,  and  that  she 
would  be  fired  if  she  did  not  report  to  work.  Nonetheless, 
she  did  not  return  to  work;  instead,  she  brought  another 
doctor’s note dated January 7 indicating that she was unable 
to work. This note provided no anticipated return date.  
No. 13‐1742                                                            5 

     Even  then,  the  District  did  not  fire  Bass  immediately, 
though  it  had  the  right  to  do  so  under  the  CBA.  Instead,  it 
held a meeting with Bass on January 13, 2011, to discuss her 
unexcused  absences.  Bass  proffered  a  doctor’s  note  dated 
January 12, which stated that she could return to work with 
lifting restrictions. This was not good enough, however, giv‐
en the District policy precluding light‐duty jobs for custodi‐
ans. When asked when she would be able to return without 
restrictions, Bass did not reply. She was fired on February 2, 
2011,  on  the  ground  of  job  abandonment  and  failure  to  re‐
turn to work after exhausting all available leave.  
    Bass was not the first custodian to be fired for this reason. 
Three male custodians lost their jobs between 2008 and 2011 
on  the  same  ground.  Nonetheless,  on  May  24,  2011,  Bass 
filed  a  charge  with  the  Equal  Employment  Opportunity 
Commission  (EEOC),  alleging  sex  discrimination.  She  re‐
ceived  a  Notice  of  Right  to  Sue  on  August  17,  2011,  and 
moved ahead with this lawsuit. After the close of discovery, 
the  District  moved  for  summary  judgment  and,  after  some 
additional briefing, the district court granted that motion.  
                                     II 
    Title VII provides that a charge of employment discrimi‐
nation  must  be  filed  with  the  EEOC  within  300  days  of  the 
alleged unlawful employment practice, in deferral states like 
Illinois. 42 U.S.C. § 2000e‐5(e)(1); see Mohasco Corp. v. Silver, 
447 U.S. 807 (1980); Roney v. Ill. Dept. of Transp., 474 F.3d 455, 
460  (7th  Cir.  2007). An  “unlawful  employment  practice”  in‐
cludes  discrete  acts,  such  as  firing.  See  Nat’l  R.R.  Passenger 
Corp.  v.  Morgan,  536  U.S.  101,  114  (2002).  If  a  plaintiff  does 
not file a charge concerning a discrete act within the 300‐day 
window,  her  claim  is  time‐barred  and  she  may  not  recover. 
6                                                          No. 13‐1742 

See Roney, 474 F.3d at 460. Discrete acts stand in contrast to 
the  situation  that  is  usually  known  as  a  “continuing  viola‐
tion” or more precisely in this case, a “cumulative violation.” 
See  Turley  v.  Rednour,  729  F.3d  645,  654  (7th  Cir.  2013) 
(Easterbrook,  C.J.,  concurring).  Cumulative  violations  arise 
when  it  is  not  immediately  apparent  that  the  law  is  being 
violated.  Accordingly,  a  plaintiff  may  delay  suing  “until  a 
series of wrongful acts blossoms into an injury on which suit 
can  be  brought.”  Limestone  Dev.  Corp.  v.  Vill.  of  Lemont,  Ill., 
520 F.3d 797, 801 (7th Cir. 2008); see also Dasgupta v. Univ. of 
Wis.  Bd.  of  Regents,  121  F.3d  1138,  1139  (7th  Cir.  1997) 
(“[D]uration is often necessary to convert what is merely of‐
fensive  behavior,  and  therefore  not  actionable  under  Title 
VII,  into  an  actionable  alteration  in  the  plaintiff’s  working 
conditions.”) (internal citations omitted). If a discrete wrong‐
ful act causes continuing harm, in contrast, then the 300‐day 
period  runs  from  the  date  of  that  event;  it  does  not  restart 
with each new day the harm is experienced. See Morgan, 536 
U.S. at 110–15. 
    The  need  for a  timely  charge is Bass’s first problem.  She 
alleges  that  the  December  2008  reassignment  of  the  rest‐
rooms  and  the  February  2009  suspensions  were  discrimina‐
tory actions that must be viewed as part of a continuing vio‐
lation. The district court, however, correctly recognized that 
any complaint about those incidents was time‐barred. Reas‐
signment  of duties  and suspensions are discrete acts. Noth‐
ing about their duration or repetition changes their nature in 
such a way that a cumulative violation could arise. Because 
these  events  took  place  outside  the  300‐day  window,  they 
are not actionable. On appeal, Bass has not offered any rea‐
son  why  the  district  court  was  wrong,  nor  can  we  think  of 
any. 
No. 13‐1742                                                              7 

     Moreover,  even  if  (counterfactually)  the  district  court 
were  incorrect  about  the  time‐bar,  the  District  presented  a 
legitimate  non‐discriminatory  reason  for  these  two  actions. 
Its reassignments were based on the time study showing that 
it would be more efficient to give the custodian responsible 
for the first floor the second‐floor restroom duty. Bass offers 
no reason why we should find that reason  to be pretextual. 
We  note,  however,  that  the  District  also  argues,  citing  Hay‐
wood v. Lucent Techs., Inc., 169 F. Supp. 2d 890, 918 n.7 (N.D. 
Ill.  2001),  aff’d,  323  F.3d  524  (7th  Cir.  2003),  that  Bass’s  sex 
discrimination claim is “dubious at best” because her super‐
visor was a woman. We are not sure why it did so, since this 
court’s  decision  in  Haywood  expressly  rejected  that  very  ar‐
gument.  See  323  F.3d  at  530.  Indeed,  so  has  the  Supreme 
Court.  See  Oncale  v.  Sundowner  Offshore  Servs.,  Inc.,  523  U.S. 
75, 82 (1998) (“[W]e conclude that sex discrimination consist‐
ing  of  same‐sex  sexual  harassment  is  actionable  under  Title 
VII  …  .”).  Nonetheless,  we  repeat  for  the  sake  of  emphasis 
that  there  is  no  legal  presumption  that  people  of  a  certain 
group  never  discriminate  against  other  members  of  that 
group.  
    Finally, Bass did not challenge the district court’s finding 
that  neither  the  2008  assignment  of  the  second‐floor  re‐
strooms nor her written reprimands qualified as an adverse 
employment  action.  She  has  therefore  forfeited  any  argu‐
ment  based  on  either  of  those  incidents.  (For  what  it  is 
worth, the law would have been against her in any event.) 
    Bass did file her EEOC charge in time to contest the loss 
of her job, and so we move on to the heart of her appeal. She 
argues  that  she  was  fired  because  she  is  a  woman.  Under 
current  law  Bass  may  prove  her  claim  through  either  the 
8                                                        No. 13‐1742 

“direct”  or  “indirect”  method  of  proof,  although  we  have 
observed  that  when  all  is  said  and  done,  the  fundamental 
question at the summary judgment stage is simply whether 
a  reasonable  jury  could  find  prohibited  discrimination.  See 
Perez v. Thorntons, Inc., 731 F.3d 699, 703 (7th Cir. 2013); Cole‐
man  v.  Donahoe,  667  F.3d  835,  863  (7th  Cir.  2012)  (Wood,  J., 
concurring) (“By now … the various tests that we insist law‐
yers  use  have  lost  their  utility  …  .  In  order  to  defeat  sum‐
mary judgment, the plaintiff one way or the other must pre‐
sent evidence showing that she is in a class protected by the 
statute,  that  she  suffered  the  requisite  adverse  action  (de‐
pending  on  her  theory),  and  that  a  rational  jury  could  con‐
clude that the employer took that adverse action on account 
of her protected class, not for any non‐invidious reason.”).  
    While Bass argues her claim survives under either the in‐
direct or direct methods, she fails on both. Bass has present‐
ed  no—literally  no—evidence  that  her  firing  was  for  a  pro‐
hibited reason.  
    Under the direct method, the plaintiff must present either 
direct  or  circumstantial  evidence  of  discrimination  in  her 
opposition to summary judgment. See Koszola v. Bd. of Educ. 
of the City of Chi., 385 F.3d 1104, 1109 (7th Cir. 2004). Regard‐
less  of  the  type  of  evidence  presented,  the  direct  method  is 
used  when  that  evidence  would  permit  the  trier  of  fact  to 
find that unlawful discrimination caused the adverse job ac‐
tion.  Blise  v.  Antaramian,  409  F.3d  861,  866  (7th  Cir.  2005). 
Bass, however, offered no evidence that would allow a trier 
of fact to find that sex discrimination lay behind the District’s 
action. Speculation is no substitute for evidence at the sum‐
mary judgment stage. In that connection, Bass seems to have 
misunderstood  her  burden:  her  brief  states  that  “[n]o  real 
No. 13‐1742                                                           9 

evidence  has  been  submitted  which  would  preclude  a  jury 
finding  of  discrimination  on  the  part  of  the  defendant.  No 
evidence has been presented to show that the discipline and 
termination of Bass caused her to be treated the same as oth‐
er male employees.” (Emphasis added.) This statement may 
be true, but it misstates the test in discrimination cases. It is 
Bass, the party with the burden  of proof, who must present 
some  evidence  that  would  allow  a  rational  jury  to  infer  in‐
tentional  discrimination  by  the  District.  She  did  not  do  so. 
Instead, the District went the extra mile and provided valid 
reasons for its decision to terminate her employment. Under 
the CBA, Bass was entitled to a certain amount of leave. She 
exceeded  that  allowance  by  a  significant  margin.  She  was 
warned, meetings were held, she did not return to work, and 
she was fired. Three men were also fired for the same reason 
between 2008 and 2011. No trier of fact could find discrimi‐
nation on that record. 
     Bass also relies on the indirect method, using the familiar 
McDonnell Douglas test. McDonnell Douglas Corp. v. Green, 411 
U.S. 792 (1973). Under this approach, Bass needed first to es‐
tablish a prima facie case of discrimination. To do so she had 
to  show  (1)  that  she  was  a  member  of  a  protected  class;  (2) 
that  she  was  performing  her  job  satisfactorily;  (3)  that  she 
suffered an adverse employment action; and (4) that the em‐
ployer  treated  similarly  situated  employees  outside  of  the 
protected class more favorably. See Lucas v. Chi. Transit Auth., 
367 F.3d 714, 728 (7th Cir. 2004). Elements (1) and (3) are here 
(and  often  are)  easily  satisfied—Bass  is  a  woman  and  she 
was fired. But Bass can show neither that she was perform‐
ing  her  job  satisfactorily  nor  that  the  District  treated  males 
more  favorably.  Bass  repeatedly  missed  work.  She  received 
written  reprimands  for  her  unexcused  absences,  in  accord‐
10                                                               No. 13‐1742 

ance  with  her  CBA.  Although  she  eventually  returned  to 
work, it was not for long. She failed to report to work again 
on  January  3,  2011,  at  a  time  when  she  had  exhausted  all 
available  leave.  Her  violations  of  the  District’s  attendance 
guidelines  demonstrate  that  she  was  not  meeting  the  Dis‐
trict’s  legitimate  expectations.  See  Contreras  v.  Suncast  Corp., 
237  F.3d  756,  761  (7th  Cir.  2001)  (“[Plaintiff]  violated  the 
company’s work attendance guidelines on no less than eight 
occasions  …  .  All  these  facts  show  that  [plaintiff]  was  not 
meeting  the  legitimate  expectations  of  [his  employer].”). 
Apart from an unsupported assertion in her brief that “simi‐
larly  situated  males  were  treated  differently,”  she  offers 
nothing on element four. Without at least a name to test, the 
district court had no choice but to grant summary judgment 
for the District.1  
                                       ********************** 
     We  AFFIRM  the  district  court’s  order  granting  defendants 
summary  judgment.  Plaintiff’s  attorney,  Steven  H.  Jesser,  is 
ordered to show cause why he should not be sanctioned for 
filing  a  frivolous  appeal.  See  FED.  R.  APP.  P.  38.  He  has  14 
days to file a response. We also direct the clerk of this court 
to transmit a copy of this opinion to Illinois’s Attorney Regis‐


                                                 
1  In  the  final  sentence  of  both  her  opening  and  reply  briefs,  Bass 

briefly contends that the district court’s imposition of costs against 
her should be vacated. Without any further analysis or citation to 
authority,  we  find  this  argument  waived.  See  Mahaffey  v.  Ramos, 
588  F.3d  1142,  1146  (7th  Cir.  2009)  (“Perfunctory,  undeveloped 
arguments  without  discussion  or  citation  to  pertinent  legal  au‐
thority are waived.”). 
No. 13‐1742                                              11 

tration and Disciplinary Commission for any action it deems 
appropriate.